 Case 6:20-cv-00156-CEM-GJK Document 9 Filed 03/03/20 Page 1 of 2 PageID 52



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       (Orlando Division)
                              Case Number: 6:20-CV-00156-CEM-GJK

 JOHN DEATHERAGE,

           Plaintiff,

 v.

 EXPERIAN INFORMATION
 SOLUTIONS, INC.,

           Defendants.

               DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
                    NOTICE OF PENDENCY OF OTHER ACTIONS

      In accordance with Local Rule 1.04(d), I certify that the instant action:

                 IS        related to pending or closed civil or criminal case(s) previously
                           filed in this Court, or any other Federal or State court, or
                           administrative agency as indicated below:

          X      IS NOT related to any pending or closed civil or criminal case filed with
                        this Court, or any other Federal or State court, or administrative
                        agency.

      I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER

ACTIONS upon each party no later than fourteen days after appearance of the party.

                                            Respectfully submitted;

                                            /s/ Maria H. Ruiz
                                            Maria H. Ruiz (Florida Bar No. 182923)
                                            MRuiz@kasowitz.com
                                            KASOWITZ BENSON TORRES LLP
                                            1441 Brickell Avenue, Suite 1420
                                            Miami, Florida, 33131
                                            (786) 587-1044 (t) / (305) 675-2601 (f)
                                            Counsel for Defendant Experian Information
                                            Solutions, Inc.
 Case 6:20-cv-00156-CEM-GJK Document 9 Filed 03/03/20 Page 2 of 2 PageID 53



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

on the Plaintiff via United States mail as listed below:

 Mr. John Deatherage
 706 Palmer Street
 Orlando, FL 32801




                                          /s/Maria H. Ruiz
                                          Maria H. Ruiz
